



AMENDMENT NO. 2 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
ARC DOCUMENT SOLUTIONS, INC. (“ARC”) and KUMARAKULASINGAM SURIYAKUMAR
(“Executive”) agree to enter into this AMENDMENT NO. 2 TO AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment No. 2”) effective as of April 4, 2020
(“Effective Date”).
RECITALS
WHEREAS, ARC and Executive entered into an Amended and Restated Employment
Agreement, effective as of February 9, 2018, as amended (collectively, the
“Executive Agreement”). All capitalized terms in this Amendment No. 2 not
otherwise defined herein shall have the meanings ascribed to them in the
Executive Agreement.

WHEREAS, the parties now wish to amend certain terms of the Executive Agreement
as of the Effective Date.
Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Amendment No. 2, the parties agree as follows:
1.
BASE SALARY.

A new Subsection 3(a)(i) is added to Section 3(a) of the Executive Agreement
(Base Salary) as follows:
“3(a)(i)    Executive agrees that the amount of base salary payable to Executive
pursuant to Section 3(a) shall be voluntarily reduced by fifty percent (50%)
(“Base Salary Reduction”) effective as of the Effective Date for a period not
exceeding three months thereafter (the “Effective Period”). Notwithstanding
anything to the contrary contained in this subsection, if Executive’s employment
with ARC is terminated by ARC without Cause or by Executive for Good Reason
during the Effective Period, any severance benefits payment to Executive under
the Executive Agreement shall be calculated based on the amount of Base Salary
set forth in Section 3(a), without taking into account the Base Salary
Reduction.”
Except as specifically set forth in this Amendment No. 2, the Executive
Agreement remains in full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as of the
date first hereinabove set forth.
ARC DOCUMENT SOLUTIONS, INC. 

 
By: _____________________________
    Dilantha Wijesuriya


Title: Chief Operating Officer
EXECUTIVE 

 
By:___________________________________
Kumarakulasingam Suriyakumar







1

